Detailed Action
	This action is responsive to an original non-provisional application filed on 11/19/2019 with acknowledgement that this application does not claim priority to another application.
	Claims 19-26 are currently pending.  Claim 19 is an independent claim. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The response filed on June 21, 2022 is acknowledged.  One page of amended drawings, five  pages of amended specification, and three pages of amended claims were received on 6/21/2022.  The drawings and specification have been amended such that they are no longer objected to.
Claims 19, 21, and 25-26 have been amended.  Claims 1-18 have been cancelled.  The claims have been amended such that they are no longer objected to, however Claims 19-26 remain rejected under 35 U.S.C. 112(b) as noted below.   
Election/Restrictions
Applicant’s election without traverse of Invention II (Figs. 2A-2D, drawn to a barrier-penetrating fire suppression system) in the reply filed on 11/19/2021 is acknowledged.
Claims 1-18, which are now cancelled, were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 is indefinite because Lines 1-3 state “A barrier-penetrating fire suppression system consisting of: a penetrator assembly consisting of:” and it is not clear if the term “consisting of” means that the barrier-penetrating fire suppression system and penetrator assembly are limited from having unrecited elements or not.  The specification does not explicitly state that the barrier-penetrating fire suppression system and penetrator assembly are closed to the unrecited elements nor is the term “consisting of” used anywhere in the specification, thus it is unclear whether the term “consisting of” can be presumed to limit the claimed barrier-penetrating fire suppression system and penetrator assembly to only following cited elements in the claim or not.  See MPEP 2111.03.II.  For the purpose of examination, the term “consisting of” in Claim 19 Lines 1-3 will be interpreted as limiting the barrier-penetrating fire suppression system and penetrator assembly from having unrecited elements.
Claims 20-26 depend from Claim 19, therefore Claims 20-26 are also rejected under 35 U.S.C. 112(b) for being indefinite because Claim 19 is indefinite.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,061,168 to Mikota et al. (“Mikota”) in view of US PGPUB 2018/0264301 A1 to Grant et al. (“Grant”).
As to Claim 19, Mikota discloses a barrier-penetrating fire suppression system (Title “device for use in fire-fighting operations”, See Annotated Fig. 3) consisting of: 
a penetrator assembly (See Annotated Fig. 3, the penetrator assembly includes everything in the barrier-penetrating fire suppression system other than the boom arm and piston combination) consisting of: 
	an injector head (See Annotated Fig. 3, Annotated Fig. 4, and Annotated Fig. 8, the injector head includes spray unit tube #6 and makes up the entire penetrator assembly other than the penetrator driver motor, hollow striker shaft, piercing nozzle, and single fluid line) comprising a hollow interior portion (See Annotated Fig. 8) with an open proximal front end (See Annotated Fig. 8) and an open distal back end (See Annotated Fig. 8) disposed transversely therewithin; 
	a penetrator driver motor (Fig. 8 #62 “piston” along with #69 “bypass line”, See Annotated Fig. 8, Merriam Webster defines a motor as one that imparts motion or any of various power units that develop energy or impart motion, thus the piston and bypass line in combination can be considered a motor) disposed on the injector head (See Annotated Fig. 8); 
	a hollow striker shaft (Fig. 8 #9 “penetration tool) with an open proximal end (See Annotated Fig. 8) and an open distal end (See Annotated Fig. 8), said hollow striker shaft disposed within the hollow interior portion of the injector head (See Annotated Fig. 8) and in a mechanical relationship with the penetrator driver motor (See Col. 8 Lines 44-64) such that hollow striker shaft extends from both the open proximal front end and from the open distal back end of the injector head (See Annotated Fig. 8); 
	a piercing nozzle (See Annotated Figs. 8 and 9, the piercing nozzle includes #15 “nozzle head”, #110 “adjusting drive”, #108 “protective tube”, and #103 “lens”) in fluid communication with the open proximal end of the hollow striker shaft (See Annotated Fig. 8) and removably attachable therefrom (See Annotated Fig. 9 where it can be seen that the piercing nozzle and hollow striker shaft are separate components, thus it is understood that the piercing nozzle is removably attachable from the hollow striker shaft);
a single fluid line (Fig. 3 #40, “pressure hose”) in fluid communication with the open proximal end of the hollow striker shaft and removably attachable therefrom (See Col. 7 Lines 19-32, the single fluid line 40 provides extinguishing medium to the hollow striker shaft); and
a boom arm (Fig. 3 #3 “cantilever arm”) and piston (Fig. 3 # 55 “pressure cylinder”) combination (See Annotated Fig. 3) removably mounted to the injector head at proximal ends thereof (See Annotated Fig. 3, #3 and #55 appear to be attached to the injector head by a link, thus they are removably mounted on the injector head) and attached to a vehicle platform boom at distal ends thereof (See Annotated Fig. 3, Based on Col. 1 Line 21, Col. 1 Line 55, Col. 6 Lines 10-12, and Col. 10 Line 44 it is understood that the boom arm and piston are attached to a vehicle platform boom), said boom arm and piston combination electrically operable (Per Col. 3 Line 27 and Col. 4 Line 44 it is understood that the boom arm and piston combination are electrically operable).
Regarding Claim 19, Mikota does not specifically disclose comprising a manifold in fluid communication with the open distal end of the hollow striker shaft (See Annotated Figs. 3 and 8, as noted above a single fluid line 40 is shown in communication with the open distal end of the hollow striker shaft).
However, Grant discloses a barrier-penetrating fire suppression system (Title “portable firefighting agent delivery system”) comprising of: 
a penetrator assembly (See Annotated Fig. 4) comprising:  
	24a hollow striker shaft (Fig. 4 “extension pipes) with an open proximal end (See Annotated Fig. 4) and an open distal 5end (See Annotated Fig. 4);
	a piercing nozzle (Fig. 11 “spear nozzle”) in fluid communication with the open proximal end 10of the hollow striker shaft (See Annotated Fig. 4) and removably attachable therefrom (Paragraph 0023); and 
	a manifold (Fig. 1 #10 “manifold”) in fluid communication with the open distal end of the hollow striker shaft (See Annotated Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the penetrator assembly of Mikota to comprise a manifold in fluid communication with the open distal end of the hollow striker shaft in place of the single fluid line, as taught by Grant, for the purpose of providing multiple fluids to the piercing nozzle with adjustable flow rates (Paragraph 0026).
As to Claim 26, in reference to the barrier-penetrating fire suppression system of Mikota modified by Grant as applied to Claim 19 above, Mikota further discloses wherein said penetrator assembly is constructed from a material that withstands a pressure of 500 psi to 1,000 psi (Per Col. 3 Lines 10-15 a preferable operating pressure of the penetrator assembly is 210 bar, thus the penetrator assembly can withstand a pressure of 500 psi, can also withstand a pressure of 1,000 psi, and can withstand pressures higher than 1,000 psi).

Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mikota in view of Grant and US Patent 9,630,038 to So Chan (“So Chan”).
As to Claim 20, in reference to the barrier-penetrating fire suppression system of Mikota modified by the manifold of Grant as applied to Claim 19 above, Mikota further discloses wherein the hollow striker shaft comprises:
a hollow delivery line (See Annotated Fig. 8) disposed therewithin with a proximal end in fluid communication with the piercing nozzle (See Annotated Fig. 8) and a distal end in fluid communication with the manifold (See Annotated Fig. 8, the manifold of Grant replaces the single fluid line of Mikota).
Regarding Claim 20, in reference to the barrier-penetrating fire suppression system of Mikota modified by the manifold of Grant as applied to Claim 19 above, Mikota does not specifically disclose wherein the hollow striker shaft comprises:
a gear drive disposed therein and coupled with the penetrator driver motor; and
a linear gear track interiorly disposed along the hollow striker shaft and engaged with the gear drive.
However, So Chan discloses a barrier-penetrating fire suppression system (Title “Hole-drilling and wall-penetrating fire extinguishing device) comprising: 
a penetrator assembly comprising (See Annotated Fig. A):  
24an injector head (See Annotated Fig. A) comprising a hollow interior portion (See Annotated Fig. A) with an open proximal front end (See Annotated Fig. A) and an open distal back (See Annotated Fig. A) end disposed transversely therewithin; 
a penetrator driver motor (See Annotated Fig. A, Per Col. 6 Lines 18-26 a motor can be used as #1) disposed on the injector head; 
a hollow striker shaft (#4 “hollow drill bit” along with an attached gear set and an attached gear track) with an open proximal end (See Annotated Fig. A), said hollow striker shaft disposed within the hollow interior portion of the injector head and in a mechanical relationship with the penetrator driver motor (See Annotated Fig. A, Col. 7 Lines 53-59) such that said hollow striker shaft extends from both the open proximal front end and from the open distal back end of the injector head (See Annotated Fig. A), wherein the hollow striker shaft comprises:
a gear drive (Col. 6 Line 40 “one gear set”, it is understood that the gear set is attached to #4 and can be considered part of the hollow striker shaft) disposed therein and coupled with the penetrator driver motor (See Annotated Fig. A, Col. 9 Lines 30-34); and
a linear gear track interiorly disposed along the hollow striker shaft and engaged with the gear drive (See Annotated Fig. A, Per Col. 6 Lines 39-50 it is understood that the one gear set is attached to a gear track on the hollow striker shaft.  It is understood that the gear track is a linear gear track, since the one gear set controls the forward and backward linear motion of the hollow striker shaft Per Col. 6 Lines 39-50.  Furthermore, it is understood that the linear gear track is interiorly disposed along the hollow striker shaft, since any gear formation is understood to comprise notches, and notches create an interior space).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrier-penetrating fire suppression system of Mikota modified by the manifold of Grant as applied to Claim 19 above such that the hollow striker shaft comprises a gear drive disposed therein and coupled with the penetrator driver motor and a linear gear track interiorly disposed along the hollow striker shaft and engaged with the gear drive, taught by So Chan for the purpose of translating one direction of force from the penetrator driver motor into either forward motion or backward motion of the hollow striker shaft (Col. 6 Lines 39-50). 
As to Claim 21, in reference to the barrier-penetrating fire suppression system of Mikota modified by Grant and So Chan as applied to Claim 20 above, Mikota does not specifically disclose wherein the hollow delivery line has an inner bore diameter of 38.1 mm to 254 mm.
However, such an inner bore diameter is a result effective variable, wherein an inner bore diameter of the hollow delivery line would affect the ability of the hollow delivery line to delivery fluid at a certain pressure and flow-rate.  Therefore, it would have only required routine optimization to determine a suitable inner bore diameter of the hollow delivery line from a finite number of identified, predictable solutions for delivering fluid at an optimal pressure and flow-rate, and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art per In re Aller, 105 USPQ 233. See MPEP 2144.05 II.  
As to Claim 22, in reference to the barrier-penetrating fire suppression system of Mikota modified by Grant and So Chan as applied to Claim 20 above, Mikota further discloses wherein the piercing nozzle comprises: 
a proximal end adapted to pierce a barrier (See Annotated Fig. 8, Col. 11 Lines 60-63); and 
a plurality of nozzle ports (See Annotated Fig. 9, Col. 11 Line 32 “radially running nozzle holes”) disposed circumferentially thereon in fluid communication with the hollow delivery line (See Annotated Fig. 9, See Col. 11 Lines 28-33).
As to Claim 23, in reference to the barrier-penetrating fire suppression system of Mikota modified by Grant and So Chan as applied to Claim 22 above, Mikota further discloses wherein the barrier is a wall, a roof or a window (Per Col. 6 Lines 22-23 the barrier is a wall).
As to Claim 23, in reference to the barrier-penetrating fire suppression system of Mikota modified by Grant and So Chan as applied to Claim 20 above, Grant further discloses wherein the manifold comprises a pair of feed lines (Paragraph 0021 “fire hose”) each with a proximal end in fluid communication therewith (See Annotated Fig. 4) and each removably attachable thereto (See Paragraph 0021).
As to Claim 25, in reference to the barrier-penetrating fire suppression system of Mikota modified by Grant and So Chan as applied to Claim 24 above, Grant further discloses wherein one feed line of the pair of feed lines is a water feed line and an other feed line of the pair of feed lines is an air feed line (Per Paragraph 0021 a fire hose can be utilized to feed water and another fire hose can be utilized to provide fogging materials, and it is understood that fogging materials can be air).

    PNG
    media_image1.png
    852
    1150
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    890
    1402
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    707
    1131
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    651
    1014
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    901
    694
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    712
    797
    media_image6.png
    Greyscale

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive.
Applicant argues that the piston 62 and bypass line 69 of Mikota do not define a motor, since neither the piston 62 nor the bypass line per se or in combination are a power unit power by electricity and are not capable of imparting motion in an of themselves.  Applicant further states that the piston 62 in Mikota in the combination is moved by the action of the pressure medium delivered to the pressure chamber via the bypass line 69 which is indirectly connected to a tank containing the pressure medium.
This argument is not found persuasive because Merriam Webster defines a motor as one that imparts motion or any of various power units that develop energy or impart motion.  Examiner notes that since the piston 62 in combination with the bypass line 69 develops kinetic energy and imparts motion on the hollow striker shaft, the piston and bypass line combination can be reasonably interpreted to be a motor based on dictionary definitions of a motor.
Applicant further states that examiner’s citing in the non-final rejection mailed 12/21/2021 of an electric motor being used based on Col. 8 Lines 17-18 of Mikota when taken in context in Mikota as a whole, refers to the use of an electric motor being used as a rotary drive.  
Examiner acknowledges that the electric motor disclosed in Mikota is used as a rotary drive, however Examiner notes that the disclosure of an electric motor in Mikota was merely cited as an additional note and was not relied upon for the main rejection that was previously made under 35 U.S.C. 103.  Examiner notes that for clarity the citation of the electric motor disclosed in Mikota has not been referenced in the above rejection under 35 U.S.C. 103, where the motor Mikota is still considered to be a combination of piston 62 and bypass line 69 as noted above.
Applicant also argues that amended claim 19 consists of only the recited claim elements, thus any modification to Mikota that might be suggested by Grant to produce applicant’s barrier-penetrating fire suppression system requires that at least the pressure chambers, the pressure medium and tank, the piston and the lines to and from the tank be replaced by a penetrator driver motor and hollow striker shaft as mechanically related in amended Claim 19.  Applicant submits that modifying Mikota by removing the pressure medium means for extending and retracting the penetration tool changes the principle of operation of the fire-fighting device while removing the advantages of such a mechanism, therefor the combination of Mikota and Grant does not render obvious amended Claim 19.
This argument is not found persuasive because, as noted above and shown in Annotated Figs. 3 and 8, Mikota comprises a single fluid line 40 that delivers a fluid to the hollow striker shaft and piercing nozzle (See Col. 7 Lines 19-32 disclosing the single fluid line 40 delivering an extinguishing medium, the single fluid line 40 is not relied on for the claimed motor).  Examiner further notes that the barrier-penetrating fire suppression system and penetrator assembly of Mikota is closed to the cited elements (See Annotated Figs. 3, 4, 8, and 9.  Examiner notes that the claimed injector head, penetrator driver motor, hollow striker shaft, and piercing nozzle are each followed by the word “comprising” and thus are not limited to following recited elements) and that Mikota only lacks the manifold of recited Claim 19, as Mikota instead has a single fluid line that delivers fluid.  Examiner notes that Grant teaches barrier-penetrating fire suppression system comprising a manifold (Fig. 1 #10 “manifold”) in fluid communication with an open distal end of the hollow striker shaft (See Annotated Fig. 4), and that Grant is relied on only to modify Mikota by replacing the single fluid line of Mikota with a manifold, as Grant teaches that including a manifold would yield the predictable result of being able to provide multiple fluids, such as a liquid and a gas, to the piercing nozzle with adjustable flow rates (See Paragraphs 0010 and 0026).  Furthermore, making such a modification would not impact the pressure medium means for extending and retracting the penetration tool and thus would not change the principle of operation or advantages of the barrier-penetrating fire suppression system.  Therefore, making a modification to Mikota by replacing the single fluid line with a manifold that comprises multiple lines as taught by Grant renders Claim 19 unpatentable over Mikota in view of Grant as noted above, and dependent Claims 20-26 also remain rejected under 35 U.S.C. 103. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752
July 8, 2022

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        July 13, 2022